Case 2:17-cv-14158-BAF-DRG ECF No. 92 filed 08/28/19                  PageID.1619       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

RANDY CLEARY,

       Plaintiff,                                             Civil Action No. 17-CV-14158

vs.                                                           HON. BERNARD A. FRIEDMAN

CORELOGIC SAFERENT, INC. and
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

      Defendants.
_______________________________/

                                    ORDER OF DISMISSAL

               On July 19, 2019, the parties in this matter informed the Court that they have reached

a settlement agreement. Accordingly,



               IT IS ORDERED that the complaint is dismissed without costs or attorney fees. The

Court shall retain jurisdiction for a period of sixty days from the date of this order to enforce the

parties’ settlement agreement.




                                      s/Bernard A. Friedman
Dated: August 28, 2019                BERNARD A. FRIEDMAN
       Detroit, Michigan              SENIOR UNITED STATES DISTRICT JUDGE
